                   Case 19-11240-LSS           Doc 745        Filed 09/30/19        Page 1 of 14



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                      :
In re:                                                :   Chapter 11
                                                      :
GUE Liquidation Companies, Inc., et al.,1             :   Case No. 19-11240 (LSS)
                                                      :
                    Debtors.                          :   (Jointly Administered)
                                                      :
                                                      :   H'rg Date: October 23, 2019 at 2:00 p.m. (ET)
                                                      :   Obj. Deadline: October 14, 2019 at 4:00 p.m. (ET)


                   MOTION OF THE DEBTORS FOR AN ORDER
               EXTENDING THE DEBTORS' EXCLUSIVE PERIODS TO
         FILE A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES THEREOF

                    The above-captioned debtors and debtors in possession (collectively,

the "Debtors") hereby move the Court, pursuant to section 1121(d) of title 11 of the United

States Code (the "Bankruptcy Code"), for entry of an order in substantially the form attached

hereto as Exhibit A (the "Proposed Order") extending (i) the period during which the Debtors

have the exclusive right to file a chapter 11 plan (the "Exclusive Filing Period") by

approximately 60 days, from October 1, 20192 through and including December 2, 2019, and

(ii) the period during which the Debtors have the exclusive right to solicit acceptances thereof

(the "Exclusive Solicitation Period" and, together with the Exclusive Filing Period,


1
         The Debtors are the following 15 entities (the last four digits of their respective taxpayer identification
         numbers, if any, follow in parentheses): GUE Liquidation Companies, Inc. (5852); Bloom That, Inc.
         (9936); GUE Liquidation Delivery, Inc. (6960); FlowerFarm, Inc. (2852); FSC Denver LLC (7104);
         FSC Phoenix LLC (7970); GUE Liquidation, Inc. (1271); GUE Liquidation.CA, Inc. (7556);
         GUE Liquidation.COM, Inc. (4509); GUE Liquidation Group, Inc. (9190); GUE Liquidation Mobile, Inc.
         (7423); GUE Liquidation Giftco, LLC (5832); Provide Cards, Inc. (3462); GUE Liquidation Commerce
         LLC (0019); and GUE Liquidation Creations, Inc. (8964). The Debtors' noticing address in these
         chapter 11 cases is 3113 Woodcreek Drive, Downers Grove, IL 60515.
2
         Pursuant to Rule 9006-2 of the Local Rules of Bankruptcy Practice and Procedure of the United States
         Bankruptcy Court for the District of Delaware (the "Local Rules"), the filing of this Motion prior to the
         current deadline serves to extend automatically the current deadline until such time as the Court rules on
         this Motion. See Local Rule 9006-2.




NAI-1508895288v7
                   Case 19-11240-LSS      Doc 745        Filed 09/30/19   Page 2 of 14



the "Exclusive Periods") through and including January 31, 2020, or approximately 60 days after

the expiration of the Exclusive Filing Period, as extended. In support of this Motion, the Debtors

respectfully represent as follows:

                                       Preliminary Statement

                    1.   Since filing their chapter 11 cases (collectively, the "Chapter 11 Cases"),

the Debtors have made significant progress toward their ultimate goal – maximizing the value of

their assets for the benefit of their stakeholders – while simultaneously undertaking various

measures to stabilize and maintain their prior operations and minimize costs to their estates.

Among other things, in the four months since the commencement of the Chapter 11 Cases, the

Debtors have: (a) secured debtor in possession financing to ensure access to liquidity necessary

to administer these cases; (b) obtained Court approval of, and consummated, three separate sale

processes resulting in the sale of substantially all of the Debtors' assets; and (c) filed a plan of

liquidation to wind down the Chapter 11 Cases (D.I. 714) (as it may be amended or modified,

the "Plan"). Each step of the way, the Debtors consistently have engaged in discussions and

negotiations with their key constituencies.

                    2.   It is against the backdrop of these activities and results that the Debtors

seek to extend the periods within which they may exclusively file and solicit acceptances of a

plan of liquidation. The Debtors filed the Plan within the Exclusive Filing Period and further

anticipate that, if their current projected confirmation schedule holds, the confirmation hearing

on the Plan will occur on December 18, 2019. If confirmation of the Plan is successful, this

would allow the Debtors to exit chapter 11 by the end of the year. To allow the Exclusive

Periods to lapse and permit parties to file competing plans would unnecessarily increase

administrative expenses and cause delays to the resolution of the Chapter 11 Cases (neither of

which the Debtors or their stakeholders can afford in a liquidation process). For the reasons set


NAI-1508895288v7                                   -2-
                   Case 19-11240-LSS      Doc 745        Filed 09/30/19   Page 3 of 14



forth herein, cause exists to extend the Exclusive Periods; accordingly, the Debtors respectfully

request that the Court grant the Motion.

                                             Background

        A.          General Background

                    3.    On June 3, 2019 (the "Petition Date"), each of the Debtors commenced

their respective Chapter 11 Cases. Pursuant to an order entered on June 4, 2019 (D.I. 41),

the Chapter 11 Cases have been consolidated for procedural purposes only and are being

administered jointly. The Debtors are authorized to continue to manage their properties as

debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

                    4.    A comprehensive description of the Debtors' (a) businesses, operations,

and capital structure (as of the Petition Date) and (b) the events leading to the commencement of

the Chapter 11 Cases can be found in the Declaration of Scott D. Levin in Support of First-Day

Pleadings (the "First Day Declaration") (D.I. 3), which was filed on the Petition Date and is

incorporated herein by reference.

                    5.    On June 12, 2019, the Office of the United States Trustee for the District

of Delaware (the "U.S. Trustee") appointed an official committee of unsecured creditors

(the "Committee") in these Chapter 11 Cases (D.I. 118).

        B.          Efforts to Maintain and Stabilize the Debtors' Operations

                    6.    Since commencing the Chapter 11 Cases, the Debtors, with the assistance

of their advisors, have devoted a significant amount of time and effort to ensuring a smooth

transition into chapter 11, maintaining and stabilizing their operations, and fulfilling their

administrative obligations. Among other things, the Debtors have sought and obtained Court

approval:




NAI-1508895288v7                                   -3-
                   Case 19-11240-LSS      Doc 745       Filed 09/30/19   Page 4 of 14



                    (a)   authorizing the Debtors to pay the prepetition claims of
                          certain lien claimants (D.I. 271);

                    (b)   authorizing the Debtors to pay the prepetition claims of
                          certain essential suppliers (D.I. 275);

                    (c)   authorizing the Debtors to pay prepetition employee wages,
                          benefits, and related items (D.I. 268);

                    (d)   authorizing the Debtors to pay prepetition insurance and
                          surety bond obligations and continue their insurance and
                          surety bond programs (D.I. 312);

                    (e)   authorizing the Debtors to pay certain prepetition taxes
                          (D.I. 278);

                    (f)   establishing procedures for determining adequate assurance
                          for the continued provision of utility services (D.I. 272);

                    (g)   approving the continued use of the Debtors' cash
                          management system and approving continuation of
                          ordinary course intercompany transactions (D.I. 281);

                    (h)   retaining various estate professionals (D.I. 43, 274, 280,
                          282, 283, 289, 292); and

                    (i)   securing a $94.5 million debtor in possession financing
                          facility and the use of approximately $15.5 million in
                          collateral for the wind down of the Debtors' estates (D.I.
                          311) (the "Final DIP Order").

                    7.    The foregoing relief was necessary (a) for the Debtors' continued

operation of their businesses in bankruptcy and (b) to secure the continued support of key

stakeholders – namely lenders, customers, vendors, employees, and other key parties in interest –

over the course of the Chapter 11 Cases.

        C.          The Debtors' Asset Sales

                    8.    The Debtors filed the Chapter 11 Cases with a stated goal of implementing

and consummating value-maximizing asset sales for the benefit of their stakeholders. Within

three months of the Petition Date, the Debtors' efforts resulted in the consummation of three

discrete sales representing substantially all of the Debtors' assets.


NAI-1508895288v7                                  -4-
                   Case 19-11240-LSS      Doc 745        Filed 09/30/19   Page 5 of 14



                    9.    On June 6, 2019, the Debtors filed the Motion of the Debtors for Entry of

Orders (I)(A) Approving Bidding Procedures for the Sale of Substantially All of the Debtors'

Assets, (B) Authorizing the Debtors to Enter into One or More Stalking Horse Agreements and to

Provide Bidding Protections Thereunder, (C) Scheduling an Auction and Approving the Form

and Manner of Notice Thereof, (D) Approving Assumption and Assignment Procedures,

(E) Scheduling a Sale Hearing and Approving the Form and Manner of Notice Thereof and

(F) Granting Related Relief; (II)(A) Approving the Sale of the Debtors' Assets Free and Clear of

Liens, Claims, Interests and Encumbrances, (B) Approving the Assumption and Assignment of

Executory Contracts and Unexpired Leases and (C) Granting Related Relief (D.I. 82) (the "Sale

Motion"), seeking approval of, among other things, (a) the Debtors' sale of substantially all of

their assets; and (b) bidding procedures to be used in connection therewith. On June 25, 2019,

the Court entered an order (D.I. 201) (the "Bidding Procedures Order") approving the Sale

Motion.

                    10.   On July 31, 2019, the Debtors held auctions for their (a) Shari's

Berries/Gourmet Foods businesses and (b) legacy FTD business and restructured ProFlowers

business. After multiple rounds of bidding at each auction, (a) SBGF Acquisition, LLC

("SBGF"), an affiliate of 1-800-Flowers.com, Inc., submitted the highest and best bid for

the Shari's Berries/Gourmet Foods businesses and (b) Gateway Mercury Holdings, LLC

("Gateway") submitted the highest and best bid for the legacy FTD business and restructured

ProFlowers business. See Notice of Auction Results in Connection with the Sale of the FTD

Assets and the Restructured ProFlowers Business (D.I. 499), dated August 1, 2019; Notice of

Auction Results in Connection with the Sale of Gourmet Foods (D.I. 500), dated August 1, 2019.




NAI-1508895288v7                                   -5-
                   Case 19-11240-LSS         Doc 745         Filed 09/30/19       Page 6 of 14



                    11.   On August 1, 2019, the Court entered an order (D.I. 490) approving the

sale of the Debtors' Personal Creations business (the "Personal Creations Sale") to PlanetArt,

LLC ("PlanetArt").3 The Personal Creations Sale closed on August 1, 2019. See Notice of

Occurrence of Closing of Sale of Personal Creations (D.I. 520), dated August 7, 2019. On

August 9, 2019, the Court entered orders (D.I. 552, 553) approving the sale of the Debtors'

(a) Shari's Berries/Gourmet Foods businesses to SBGF (the "Gourmet Foods Sale") and

(b) legacy FTD business and restructured ProFlowers business to Gateway

(the "FTD/ProFlowers Sale"). The Gourmet Foods Sale closed on August 14, 2019, and the

FTD/ProFlowers Sale closed on August 23, 2019. See Notice of Occurrence of Closing of Sale

of Gourmet Foods (D.I. 578), dated August 15, 2019; Notice of Occurrence of Closing of Sale of

the FTD Assets and Restructured ProFlowers Business (D.I. 603), dated August 23, 2019. As of

the closing of the FTD/ProFlowers Sale, the Debtors are no longer operating entities.

        D.          The Plan

                    12.   On September 18, 2019, the Debtors filed the Plan, which contemplates a

settlement (the "Committee Settlement") by and among the Debtors, the Committee, and the

lenders under the Debtors' prepetition secured credit facility (collectively, the "Lenders").

Among other things, the Committee Settlement would (a) resolve potential claims and causes of

action that might be brought against the Lenders (consistent with the Committee's challenge

rights set forth in the Final DIP Order) and (b) provide for a recovery for unsecured creditors of

the Debtors' estates. As of the date hereof, while the Committee and the Lenders continue to

3
        Except for the PlanetArt stalking horse bid, the Debtors did not receive any other Qualified Bid (as defined
        in the Bidding Procedures Order) for the Personal Creations business before the bid deadline. See Notice of
        (I) Cancellation of Auction and (II) Successful Bid For Personal Creations (D.I. 421), dated July 19, 2019.
        Accordingly, pursuant to the Bidding Procedures Order, the Debtors cancelled the auction with respect to
        the Personal Creations business and designated the PlanetArt stalking horse bid as the Successful Bid (as
        defined in the Bidding Procedures Order) for the Personal Creations business. Id.




NAI-1508895288v7                                       -6-
                   Case 19-11240-LSS      Doc 745        Filed 09/30/19   Page 7 of 14



engage in productive negotiations, the parties have not reached final agreement regarding the

terms of the Committee Settlement. The Debtors are hopeful that the parties will achieve a

settlement in the short term, which the Debtors believe will benefit their estates and stakeholders.

        E.          Cost Saving Efforts

                    13.   In parallel with their sale processes, the Debtors have worked with their

advisors to reduce administrative expenses and generate other cost savings through the rejection

of unexpired leases and executory contracts and the abandonment of burdensome personal

property.

                         The Debtors identified certain of their contracts and leases that were (a) no
                          longer necessary to the Debtors' wind down efforts following the sales of
                          their business operations; (b) unlikely to produce value for the Debtors'
                          estates through assumption and assignment to a third party; and/or
                          (c) accruing administrative expenses without an accompanying benefit to
                          the Debtors' estates. As a result, the Debtors have sought and obtained
                          Court approval of six omnibus motions to reject executory contracts and
                          unexpired leases (D.I. 455, 599, 697, 698, 699, 696).

                         The Debtors identified certain personal property that was of
                          inconsequential value and burdensome to the Debtors' estates, which the
                          Debtors have abandoned pursuant to (a) various Court orders (D.I. 455,
                          539, 571, 583, 686, 700) and (b) certain notice procedures provided by the
                          Order Establishing Procedures for the Sale, Transfer or Abandonment of
                          Miscellaneous and De Minimis Assets and Granting Certain Related
                          Relief (D.I. 294, 633).

        F.          Compliance with Ongoing Reporting and Other Obligations

                    14.   Finally, the Debtors and their advisors have spent considerable time and

energy complying with their ongoing reporting requirements in the Chapter 11 Cases. Among

other things, the Debtors have filed their: (a) first Bankruptcy Rule 2015.3 report (D.I. 414);

(b) schedules of assets and liabilities and statements of financial affairs (D.I. 349-378); and

(c) monthly operating reports (D.I. 145, 483, 620). Further, the Debtors have prepared for and

attended two "Section 341" meetings. More recently, the Debtors obtained Court approval



NAI-1508895288v7                                   -7-
                   Case 19-11240-LSS      Doc 745        Filed 09/30/19   Page 8 of 14



(D.I. 450) to establish bar dates for filing proofs of claim and requests for payment of

administrative expenses in the Chapter 11 Cases.

                                              Jurisdiction

                    15.   This Court has jurisdiction to consider this matter pursuant to 28 U.S.C.

§§ 157 and 1334 and the Amended Standing Order of Reference from the United States District

Court for the District of Delaware, dated as of February 29, 2012. This is a core proceeding

pursuant to 28 U.S.C. § 157(b). Venue for this matter is proper in this district pursuant to

28 U.S.C. §§ 1408 and 1409.

                                           Relief Requested

                    16.   By this Motion, the Debtors request the entry of the Proposed Order,

pursuant to section 1121(d) of the Bankruptcy Code, extending the Exclusive Filing Period by

approximately 60 days, from October 1, 2019 through and including December 2, 2019, and

extending the Exclusive Solicitation Period by 60 days therefrom, through and including January

31, 2020. The Debtors also request that such extensions be without prejudice to their rights to

request further extensions or to seek other appropriate relief.

                                            Basis For Relief

                    17.   Under section 1121(b) of the Bankruptcy Code, a debtor has the exclusive

right to file a chapter 11 plan in the first 120 days following the commencement of a chapter 11

case. If a debtor files a plan during this exclusive filing period, section 1121(c)(3) of the

Bankruptcy Code provides a debtor with 60 days following the expiration of the exclusive filing

period (or 180 days following the commencement of the case) to solicit acceptances of a plan.

                    18.   Section 1121(d) of the Bankruptcy Code provides a debtor with a

mechanism to extend these exclusive periods, stating that "on request of a party in interest

made ... and after notice and a hearing, the court may for cause reduce or increase the 120-day



NAI-1508895288v7                                   -8-
                   Case 19-11240-LSS      Doc 745        Filed 09/30/19    Page 9 of 14



period or the 180-day period referred to in this section." 11 U.S.C. § 1121(d)(1). The ultimate

decision to extend a debtor's exclusive periods rests within the discretion of the bankruptcy court.

See First Am. Bank of N.Y. v. S.W. Gloves & Safety Equip., Inc., 64 B.R. 963, 965 (D. Del.

1986) (finding authority to extend the debtor's exclusivity within the discretion of the bankruptcy

court).

                    19.   While the Bankruptcy Code does not define "cause," courts rely on

various factors to determine whether cause exists to extend a debtor's exclusive periods. These

factors include:

                    (a)   the size and complexity of the case;

                    (b)   the necessity of sufficient time to negotiate and prepare
                          adequate information;

                    (c)   the existence of good faith progress;

                    (d)   whether the debtor is paying its debts as they become due;

                    (e)   whether the debtor has demonstrated reasonable prospects
                          for filing a viable plan;

                    (f)   whether the debtor has made progress negotiating with
                          creditors;

                    (g)   the length of time a case has been pending;

                    (h)   whether the debtor is seeking an extension to pressure
                          creditors; and

                    (i)   whether or not unresolved contingencies exist.

See In re Adelphia Comm. Corp., 336 B.R. 610, 674 (Bankr. S.D.N.Y. 2006); In re Cent. Jersey

Airport Servs., LLC, 282 B.R. 176, 184 (Bankr. D.N.J. 2002); In re Express One Int'l Inc., 194

B.R. 98, 100 (Bankr. E.D. Tex. 1996); see also In re Gibson & Cushman Dredging Corp., 101

B.R. 405, 409-10 (E.D.N.Y. 1989) (listing certain of the above factors); In re Grand Traverse

Dev. Co. Ltd. P'ship, 147 B.R. 418, 420 (Bankr. W.D. Mich. 1992) (same).



NAI-1508895288v7                                   -9-
               Case 19-11240-LSS         Doc 745      Filed 09/30/19     Page 10 of 14



                   20.   Not all of these factors are relevant in every case, and a finding that even

one of these factors exists may justify extending a debtor's exclusive periods. See Express One,

194 B.R. at 100-01 (four factors relevant in determining whether cause exists to extend

exclusivity); In re Interco, Inc., 137 B.R. 999, 1000-01 (Bankr. E.D. Mo. 1992) (four factors

demonstrated that bondholders' committee failed to show cause to terminate debtors'

exclusivity); In re United Press Int'l, Inc., 60 B.R. 265, 269-70 (Bankr. D.C. 1986) (holding that

the debtor showed "cause" to extend its exclusivity period based upon a showing of certain of the

factors listed above). In fact, the mere complexity and size of a chapter 11 case alone may

warrant extension of the exclusive periods in order to permit a debtor meaningful opportunity to

formulate a chapter 11 plan. See, e.g., In re Texaco, Inc., 76 B.R. 322, 327 (Bankr. S.D.N.Y.

1987) (holding that "cause" existed to grant debtor's first request to extend exclusivity based on

size and complexity of case alone).

                   21.   Based on a weighing of the relevant factors, there is more than sufficient

cause to approve the extension of the Exclusive Periods requested by the Debtors:

                        The Chapter 11 Cases are large and complex. As further described in the
                         First Day Declaration, the Debtors, on the Petition Date, provided floral,
                         specialty foods, gift, and related products to consumers, retail florists, and
                         other retail locations on an international scale. In order to achieve their
                         goal of maximizing value for stakeholders, in the short time that the
                         Debtors' cases have been pending, the Debtors have confronted and
                         addressed complex and challenging issues, including execution of three
                         parallel sale processes for the sale of the Debtors' Personal Creations,
                         Shari's Berries/Gourmet Foods, and FTD/ProFlowers business operations.

                        The Debtors have made substantial good faith progress in these cases
                         while continuing to engage in discussions and negotiations with their key
                         creditor constituencies. In addition to the sale of substantially all of their
                         assets, the Debtors have, among other things: (a) obtained access to
                         necessary liquidity through a consensual postpetition credit facility;
                         (b) obtained approval of a variety of administrative and operational relief
                         to ensure the efficient operation of the Debtors postpetition and support
                         the value-maximizing sale processes; and (c) filed the Plan to enable the



NAI-1508895288v7                                  -10-
               Case 19-11240-LSS        Doc 745     Filed 09/30/19     Page 11 of 14



                         Debtors to wind down their estates and exit chapter 11 in an efficient
                         manner. The Debtors intend to continue engaging with their stakeholders
                         in good faith as they pursue confirmation and consummation of the Plan.

                        Since filing the Chapter 11 Cases, the Debtors believe that they have
                         continued to pay substantially all of their postpetition, undisputed
                         expenses and invoices in the ordinary course of business or as otherwise
                         provided by order of the Court.

                        The requested extension of the Exclusive Periods is the first such request
                         made in the Chapter 11 Cases and comes approximately four months after
                         the Petition Date. As discussed above, during this time, the Debtors have
                         expended substantial resources on obtaining approval of, and executing,
                         the Court-approved sale processes, complying with the requirements of the
                         Bankruptcy Code and the Bankruptcy Rules, administering their estates,
                         and undertaking other cost-saving measures for the benefit of their
                         stakeholders.

                        The Debtors are not seeking an extension of the Exclusive Periods to
                         pressure or prejudice any of their stakeholders. Rather, the Debtors are
                         seeking an extension of the Exclusive Periods to preserve the progress
                         embodied in their filed Plan, including continued negotiations regarding
                         the Committee Settlement involving the Committee and the Lenders (i.e.,
                         their two most important creditor constituencies). The Debtors' efforts
                         will benefit, not prejudice, their creditors.

                   22.   The relevant factors described above support the Debtors' requested

extension of the Exclusive Periods. Extending the Exclusive Filing Period by approximately

60 days and extending the Exclusive Solicitation Period by an additional 60 days will ensure that

the Debtors are able to capitalize on the progress they have made to date in the Chapter 11 Cases.

Further, the requested extension is well within the range of similar relief granted by courts in this

district under similar circumstances. See, e.g., In re Imerys Talc Am., Inc., No. 19-10289 (LSS)

(Bankr. D. Del. Sep. 18, 2019) (D.I. 1051) (granting a 90-day extension); In re Samuels Jewelers,

Inc., No. 18-11818 (KJC) (Bankr. D. Del. Jan. 2, 2019) (D.I. 555) (same); In re VER Tech.

HoldCo LLC, No. 18-10834 (KG) (Bankr. D. Del. Aug. 14, 2018) (D.I. 705) (granting a 150-day

extension); In re M&G USA Corp., No. 17-12307 (BLS) (Bankr. D. Del. Mar. 12, 2018)




NAI-1508895288v7                                -11-
               Case 19-11240-LSS         Doc 745     Filed 09/30/19     Page 12 of 14



(D.I. 1135) (granting a 120-day extension); In re CST Indus. Holdings Inc., No. 17-11292 (BLS)

(Bankr. D. Del. Oct. 23, 2017) (D.I. 673) (same); In re Aquion Energy, Inc., No. 17-10500 (KJC)

(Bankr. D. Del. Jul. 17, 2017) (D.I. 277) (same); In re Golfsmith Int'l Holdings, Inc., No. 16-

12033 (LSS) (Bankr. D. Del. Jan. 30, 2017) (D.I. 717) (same).

                                        Reservation of Rights

                   23.   The Debtors reserve their rights to request an additional extension of the

Exclusive Filing Period and the Exclusive Solicitation Period.

                                       Consent to Jurisdiction

                   24.   Pursuant to Local Rule 9013-1(f), the Debtors consent to the entry of a

final judgment or order with respect to this Motion if it is determined that the Court would lack

Article III jurisdiction to enter such final order or judgment absent consent of the parties.

                                                Notice

                   25.   Notice of this Motion shall be provided to (a) the U.S. Trustee; (b) Kelley

Drye & Warren LLP and Benesch Friedlander Coplan & Aronoff LLP, as co-counsel to the

Committee; (c) Moore & Van Allen PLLC, as counsel to Bank of America, N.A., as

administrative agent under the Debtors' prepetition and postpetition secured credit facilities; and

(d) any other party entitled to notice pursuant to Bankruptcy Rule 2002 or order of the Court.

Due to the nature of the relief requested herein, the Debtors respectfully submit that no further

notice of this Motion is required.

                                          No Prior Request

                   26.   No prior request for the relief sought herein has been made to this Court or

any other court.




NAI-1508895288v7                                 -12-
               Case 19-11240-LSS         Doc 745    Filed 09/30/19     Page 13 of 14



                   WHEREFORE, the Debtors respectfully request that the Court (i) enter the

Proposed Order, granting the relief requested herein; and (ii) grant such other and further relief to

the Debtors as the Court may deem proper.


                    [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




NAI-1508895288v7                                 -13-
               Case 19-11240-LSS   Doc 745   Filed 09/30/19      Page 14 of 14




Dated: September 30, 2019              Respectfully submitted,
       Wilmington, Delaware
                                        /s/ Megan E. Kenney
                                       Daniel J. DeFranceschi (No. 2732)
                                       Paul N. Heath (No. 3704)
                                       Brett M. Haywood (No. 6166)
                                       Megan E. Kenney (No. 6426)
                                       RICHARDS, LAYTON & FINGER, P.A.
                                       One Rodney Square
                                       920 N. King Street
                                       Wilmington, Delaware 19801
                                       Telephone: (302) 651-7700
                                       Facsimile: (302) 651-7701
                                       Email: defranceschi@rlf.com
                                               heath@rlf.com
                                               haywood@rlf.com
                                               kenney@rlf.com

                                                -and-

                                       Heather Lennox (admitted pro hac vice)
                                       Thomas A. Wilson (admitted pro hac vice)
                                       JONES DAY
                                       901 Lakeside Avenue
                                       Cleveland, Ohio 44114
                                       Telephone: (216) 586-3939
                                       Facsimile: (216) 579-0212
                                       Email: hlennox@jonesday.com
                                              tawilson@jonesday.com

                                       Brad B. Erens (admitted pro hac vice)
                                       Caitlin K. Cahow (admitted pro hac vice)
                                       JONES DAY
                                       77 West Wacker
                                       Chicago, Illinois 60601
                                       Telephone: (312) 782-3939
                                       Facsimile: (312) 782-8585
                                       Email: bberens@jonesday.com
                                               ccahow@jonesday.com

                                       ATTORNEYS FOR
                                       DEBTORS AND DEBTORS IN POSSESSION




NAI-1508895288v7                         -14-
